Case: 19-12130    Date Filed: 01/08/2020   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12130
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:17-cr-00201-HES-JRK-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

MARION WALKER,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 8, 2020)

Before WILSON, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 19-12130     Date Filed: 01/08/2020   Page: 2 of 2


997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Rubbo, 396 F.3d 1330,

1334 (11th Cir. 2005) (“Plea bargains . . . are like contracts and should be

interpreted in accord with what the parties intended.”); Dohrmann v. United States,

442 F.3d 1279, 1281 (11th Cir. 2006) (restitution statute has no prescribed

statutory maximum).




                                          2